Case 20-17181-LMI Doc 35 Filed 09/14/20

Label Matrix for local noticing
113C-1

Case 20-17181-LMI

Southern District of Florida
Miami

Thu Aug 13 10:24:00 EDT 2020
Bank of America

PO Box 660807

Dallas, TX 75266-0807

Barclays Bank of Delaware
PO Box 13337
Philadelphia, PA 19101-3337

Capital One
PO Box 60599
City of Industry, CA 91716-0599

Discover
PO Box 71084
Charlotte, NC 28272-1084

Fifth Third Bank, N.A.
PO Box 9013
Addison, Texas 75001-9013

Mr. Cooper
PO Box 650783
Dallas, TX 75265-0783

State Farm
PO Box 23025
Columbus, GA 31902-3025

Westland Park Condo Assoc, Inc. # 1

c/o American Management and Realty, Inc.

PO Box 628207
Orlando, FL 32862-8207

Rosa M Gonzalez
1790 W 60th Street #5
Hialeah, FL 33012-6848

Synchrony Bank

PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

Bank of America, N.A.
P 0 Box 982284
El Paso, TX 79998-2284

(p) CITIBANK
PO BOX 790034
ST LOUIS MO 63179-0034

Capital One Bank (USA), N.A.

by American InfoSource as agent
PO Box 71083

Charlotte, NC 28272-1083

Discover Bank

Discover Products Inc

PO Box 3025

New Albany, OH 43054-3025

JPMorgan Chase Bank, N.A.

s/b/m/t Chase Bank USA, N.A.

c/o Robertson, Anschutz & Schneid, P.L.
6409 Congress Avenue, Suite 100

Boca Raton, FL 33487-2853

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130-1614

Syncb/JC Penney
PO Box 960090
Orlando, FL 32896-0090

Nancy K. Neidich

wow. ch13miami.com

POB 279806

Miramar, FL 33027-9806

Sonia C Sola
1790 W 60th Street #5
Hialeah, FL 33012-6848

Pagelof2 |
Bank of America

PO Box 660710
Dallas, TX 75266-0710

Bank of America, N.A.
P.O. Box 31785
Tampa, FL 33631-3785

Capital One
PO Box 60519
City of Industry, CA 91716-0519

(p) JPMORGAN CHASE BANK W A
BANKRUPTCY MAIL INTAKE TEAM
700 KANSAS LANE FLOOR 01
MONROE LA 71203-4774

Fifth Third Bank
PO Box 740789
Cincinnati, OH 45274-0789

Lexus Financial Service
PO Box 9490
Cedar Rapids, IA 52409-9490

Shell
PO Box 78062
Phoenix, AZ 85062-8062

Toyota Lease Trust

c/o Toyota Motor Credit Corporation
PO Box 9013

Addison, Texas 75001-9013

Robert Sanchez Esq
355 W 49 St.
Hialeah, FL 33012-3715
Case 20-17181-LMI Doc 35 Filed 09/14/20 Page 2 of 2

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Best Buy Chase
PO Box 78009 PO Box 1423
Phoenix, AZ 85062-8009 Charlotte, NC 28201-1423

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Bank of America Mortgage, a Division of Ba (u)Nationstar Mortgage LLC d/b/a Mr. Cooper (u)Miami
Choice Legal Group

End of Label Matrix

Mailable recipients 28
Bypassed recipients 3
Total 31
